Judgment affirmed, with costs. Memorandum: In this policy of casualty insurance which was so worded that the form might be used to include coverages of risks from fire, theft, tornado and so forth, which, however, were not underwritten, a representation as to the motor car in question being subject to no lien, mortgage or other incumbrance, was immaterial to the casualty risks assumed. The insured’s use of the car in guiding fire apparatus to a fire while the insured was a volunteer fireman was, under the evidence in this case, a use coming within the terms “pleasure and business” which were defined by the policy itself as “ personal,”- “ pleasure,” “ family ” and “ business ” use. The insured voluntarily undertook to conduct the fire apparatus without being required in the performance of his duty as a volunteer fireman to do so, and received no compensation therefor. The language must be liberally construed, and we reach the conclusion that the use of the insured’s own car was a personal one. All concur. (The judgment is for plaintiffs in an action by a judgment creditor against a liability insurance company.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ. [167 Misc. 417.]